             Case 1:20-cv-01788 Document 1 Filed 07/01/20 Page 1 of 11




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                         )
 AMERICAN OVERSIGHT,                     )
 1030 15th Street NW, B255               )
 Washington, DC 20005                    )
                                         )
                              Plaintiff, )
                                         )
 v.                                      )                Case No. 20-cv-1788
                                         )
 U.S. DEPARTMENT OF THE TREASURY,        )
 1500 Pennsylvania Avenue NW             )
 Washington, DC 20220                    )
                                         )
                             Defendant. )
                                         )

                                         COMPLAINT

       1.      Plaintiff American Oversight brings this action against the U.S. Department of the

Treasury under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive relief to compel

compliance with the requirements of FOIA.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.      Because Defendant has failed to comply with the applicable time-limit provisions

of FOIA, American Oversight is deemed to have exhausted its administrative remedies pursuant

to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining the agency from




                                                1
            Case 1:20-cv-01788 Document 1 Filed 07/01/20 Page 2 of 11




continuing to withhold agency records and ordering the production of agency records improperly

withheld.

                                           PARTIES

       5.      Plaintiff American Oversight is a nonpartisan, non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to the promotion of transparency in government, the education of the public about

government activities, and ensuring the accountability of government officials. Through research

and FOIA requests, American Oversight uses the information it gathers, and its analysis of it, to

educate the public about the activities and operations of the federal government through reports,

published analyses, press releases, and other media. The organization is incorporated under the

laws of the District of Columbia.

       6.      Defendant the U.S. Department of the Treasury (Treasury) is a department of the

executive branch of the U.S. government headquartered in Washington, D.C., and an agency of

the federal government within the meaning of 5 U.S.C. § 552(f)(1). Treasury has possession,

custody, and control of the records that American Oversight seeks.

                                    STATEMENT OF FACTS

       7.      On April 20, 2020, American Oversight submitted FOIA requests to Treasury

seeking records relating to the coronavirus stimulus package.

                                        Calendars FOIA

       8.      On April 20, 2020, American Oversight submitted a FOIA request to Treasury

seeking the following records:

               All calendars or calendar entries for specified Treasury officials,
               including any calendars maintained on their behalf, reflecting events
               that took place from January 1, 2020, through March 31, 2020.




                                                2
             Case 1:20-cv-01788 Document 1 Filed 07/01/20 Page 3 of 11




                      a. Secretary Mnuchin
                      b. Anyone serving in the role of Chief of Staff or Deputy
                         Chief of Staff
                      c. Counselor to the Secretary Dan Kowalski
                      d. Deputy Secretary Justin Muzinich
                      e. Assistant Secretary for Tax Policy David Kautter
                      f. Assistant Secretary for Legislative Affairs Brian McGuire

               For calendar entries created in Outlook or similar programs, the
               documents should be produced in “memo” form to include all
               invitees, any notes, and all attachments. Please do not limit your
               search to Outlook calendars—we request the production of any
               calendar—paper or electronic, whether on government-issued or
               personal devices—used to track or coordinate how these individuals
               allocate their time on agency business.

               The search should include any calendars associated with officials’
               individual email accounts if they were used to track agency
               business, as well as any official calendars maintained for them,
               including by their administrative assistants or schedulers.

(Footnote omitted).

       9.      With respect to the calendars of anyone serving in the role of Chief of Staff or

Deputy Chief of Staff, American Oversight cited public reporting “suggest[ing] that the Chief of

Staff role remains vacant and the duties are filled by two deputies, Zac McEntee and John

Baylor,” and requested records from anyone serving as Chiefs or Deputy Chiefs of Staff.

       10.     By letter dated April 23, 2020, Treasury acknowledged American Oversight’s

FOIA request and assigned it the tracking number 2020-04-108. Treasury stated that, due to

unusual circumstances, the agency would require an additional processing extension of ten

business days to process the request.

       11.     As of the date of this Complaint, American Oversight has received no further

communications from Treasury regarding the Calendars FOIA request.




                                                3
             Case 1:20-cv-01788 Document 1 Filed 07/01/20 Page 4 of 11




                            Sent External Communications FOIA

       12.    On April 20, 2020, American Oversight submitted a FOIA request to Treasury

seeking the following records:

              All email communications (including email messages, email
              attachments, and calendar invitations) sent by the agency officials
              specified below to any email address ending in .com, .net. org, .edu,
              .mail, or .us (including complete email chains).

                  a. Secretary Mnuchin
                  b. Anyone serving in the role of Chief of Staff or Deputy Chief
                     of Staff
                  c. Counselor to the Secretary Dan Kowalski
                  d. Deputy Secretary Justin Muzinich
                  e. Assistant Secretary for Tax Policy David Kautter
                  f. Assistant Secretary for Legislative Affairs Brian McGuire

              In an effort to accommodate Treasury and reduce the number of
              responsive records to be processed and produced, American
              Oversight has limited its request to emails sent by specified
              officials. To be clear, American Oversight still requests that
              complete email chains be produced, displaying both the
              responsive sent messages and the prior received messages in each
              email chain. This means, for example, that both the official’s
              response to an email from a .com domain and the initial received
              message are responsive to this request.

(Footnote omitted).

       13.    American Oversight requested that Treasury provide all responsive records from

February 20, 2020, through March 31, 2020.

       14.    With respect to the emails of anyone serving in the role of Chief of Staff or

Deputy Chief of Staff, American Oversight cited public reporting “suggest[ing] that the Chief of

Staff role remains vacant and the duties are filled by two deputies, Zac McEntee and John

Baylor,” and requested records from anyone serving as Chiefs or Deputy Chiefs of Staff.

       15.    By letter dated April 23, 2020, Treasury acknowledged American Oversight’s

FOIA request and assigned it the tracking number 2020-04-111.



                                               4
             Case 1:20-cv-01788 Document 1 Filed 07/01/20 Page 5 of 11




       16.     As of the date of this Complaint, American Oversight has received no further

communications from Treasury regarding the Sent External Communications FOIA request.

                                 Kushner Communications FOIA

       17.     On April 20, 2020, American Oversight submitted a FOIA request to Treasury

seeking the following records:

               All records reflecting communications (including emails, email
               attachments, text messages, messages on messaging platforms (such
               as Slack, GChat or Google Hangouts, Lync, Skype, or WhatsApp),
               telephone call logs, calendar invitations, calendar entries, meeting
               notices, meeting agendas, informational material, talking points, any
               handwritten or electronic notes taken during any oral
               communications, summaries of any oral communications, or other
               materials) between (1) agency officials specified below and (2)
               Jared Kushner or Ivanka Trump, including both private and official
               email accounts (including but not limited to jck@who.eop.gov,
               imt@who.eop.gov, or any emails ending in ijkfamily.com,
               kushner.com,         kushnercompanies.com,            trumporg.com,
               ivankatrump.com, or trump.com), and any assistants
               communicating on Mr. Kushner’s or Ms. Trump’s behalf (including
               but       not    limited      to     Cassidy       Dumbauld         at
               cassidy.m.dumbauld@who.eop.gov,            Julie     Radford        at
               julie.t.radford@who.eop.gov, or any other private email accounts).

                       a. Secretary Mnuchin
                       b. Anyone serving in the role of Chief of Staff or Deputy
                          Chief of Staff
                       c. Counselor to the Secretary Dan Kowalski
                       d. Deputy Secretary Justin Muzinich
                       e. Assistant Secretary for Tax Policy David Kautter
                       f. Assistant Secretary for Legislative Affairs Brian
                          McGuire

(Footnotes omitted).

       18.     American Oversight requested that Treasury provide all responsive records from

February 20, 2020, through the date the search is conducted.

       19.     With respect to the portion of the request seeking communications with Jared

Kushner, American Oversight explained that “press reports indicate that Jared Kushner . . . has in



                                                 5
             Case 1:20-cv-01788 Document 1 Filed 07/01/20 Page 6 of 11




the past communicated with officials using personal email or messaging devices,” and

“[t]herefore, a search for responsive records should both personal and official accounts

associated with Mr. Kushner.”

       20.     With respect to the communications of anyone serving in the role of Chief of Staff

or Deputy Chief of Staff, American Oversight cited public reporting “suggest[ing] that the Chief

of Staff role remains vacant and the duties are filled by two deputies, Zac McEntee and John

Baylor,” and requested records from anyone serving as Chiefs or Deputy Chiefs of Staff.

       21.     As of the date of this Complaint, American Oversight has received no

communications from Treasury regarding the Kushner Communications FOIA request.

                                     Stimulus Issues FOIA

       22.     On April 20, 2020, American Oversight submitted a FOIA request to Treasury

seeking the following records:

               All records reflecting communications (including emails, email
               attachments, text messages, messages on messaging platforms (such
               as Slack, GChat or Google Hangouts, Lync, Skype, or WhatsApp),
               telephone call logs, calendar invitations, calendar entries, meeting
               notices, meeting agendas, informational material, talking points, any
               handwritten or electronic notes taken during any oral
               communications, summaries of any oral communications, or other
               materials) of specified Treasury officials regarding any of the
               following issues or provisions of coronavirus stimulus legislation:

               o President Trump’s businesses, including whether or not they
                 could qualify for federal assistance—including but not limited
                 to communications regarding the final provision prohibiting
                 businesses controlled by the president, vice president, members
                 of Congress, heads of executive departments and family
                 members from receiving Treasury loans or investments as part
                 of the package;
               o Any changes to Section 11012 of Public Law 115-97, including
                 whether to amend Section 461(1)(2) or 461(1)(3) to change the
                 determination of net operating loss carryovers or treatment of
                 capital gains and losses, or any other communications regarding
                 sections 2303 or 2304 of the CARES Act;



                                                6
             Case 1:20-cv-01788 Document 1 Filed 07/01/20 Page 7 of 11




              o Oversight mechanisms, including Section 4018 of Division A,
                establishing a Special Inspector General for Pandemic Recovery
                (SIGPR), and Section 15010(c)(3)(B), requiring the Chairperson
                of the Council of the Inspectors General on Integrity and
                Efficiency to consult with Congress regarding the selection of
                leadership for the Pandemic Response Accountability
                Committee.

              Specified officials:

                  a. Secretary Mnuchin
                  b. Anyone serving in the role of Chief of Staff or Deputy Chief
                     of Staff
                  c. Anyone serving as Executive or Deputy Executive Secretary
                  d. Counselor to the Secretary Dan Kowalski
                  e. Deputy Secretary Justin Muzinich
                  f. Assistant Secretary for Tax Policy David Kautter
                  g. Assistant Secretary for Legislative Affairs Brian McGuire

              American Oversight has endeavored to provide as much information
              as possible with public reporting to identify the provisions about
              which we are requesting records. However, in light of the numerous
              ways officials may have discussed these issues and the difficulty of
              using search terms to identify responsive records, American
              Oversight believes that custodial inquiries may be necessary to
              supplement an electronic search for records.

              Please note that American Oversight does not seek, and that this
              request specifically excludes, the initial mailing of news clips or
              other     mass-distribution     emails.    However,     subsequent
              communications forwarding such emails are responsive to this
              request. In other words, for example, if Secretary Mnuchin received
              a mass-distribution news clip email referencing a specified
              provision of the stimulus package, that initial email would not be
              responsive to this request. However, if Secretary Mnuchin
              forwarded that email to another individual with his own
              commentary, that subsequent message would be responsive to this
              request and should be produced.

(Footnote omitted).

       23.    American Oversight requested that Treasury provide all responsive records from

February 20, 2020, through March 31, 2020.




                                               7
             Case 1:20-cv-01788 Document 1 Filed 07/01/20 Page 8 of 11




       24.     With respect to the communications of anyone serving in the role of Chief of Staff

or Deputy Chief of Staff, American Oversight cited public reporting “suggest[ing] that the Chief

of Staff role remains vacant and the duties are filled by two deputies, Zac McEntee and John

Baylor,” and requested records from anyone serving as Chiefs or Deputy Chiefs of Staff.

       25.     By letter dated April 23, 2020, Treasury acknowledged American Oversight’s

FOIA request and assigned it the tracking number 2020-04-112.

       26.     As of the date of this Complaint, American Oversight has received no further

communications from Treasury regarding the Stimulus Issues FOIA request.

                             Exhaustion of Administrative Remedies

       27.     As of the date of this Complaint, Defendant has failed to (a) notify American

Oversight of any determination regarding its FOIA requests, including the scope of any

responsive records Defendant intends to produce or withhold and the reasons for any

withholdings; or (b) produce the requested records or demonstrate that the requested records are

lawfully exempt from production.

       28.     Through Defendant’s failure to respond to American Oversight’s FOIA requests

within the time period required by law, American Oversight has constructively exhausted its

administrative remedies and seeks immediate judicial review.

                                         COUNT I
                             Violation of FOIA, 5 U.S.C. § 552
               Failure to Conduct Adequate Searches for Responsive Records

       29.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       30.     American Oversight properly requested records within the possession, custody,

and control of Defendant.




                                                 8
             Case 1:20-cv-01788 Document 1 Filed 07/01/20 Page 9 of 11




       31.     Defendant is subject to FOIA, and the agency must therefore make reasonable

efforts to search for requested records.

       32.     Defendant has failed to promptly review agency records for the purpose of

locating those records that are responsive to American Oversight’s FOIA requests.

       33.     Defendant’s failure to conduct an adequate search for responsive records violates

FOIA and the agency’s regulations.

       34.     Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring Defendant to promptly make reasonable efforts to search for records responsive

to American Oversight’s FOIA requests.

                                       COUNT II
                           Violation of FOIA, 5 U.S.C. § 552
                 Wrongful Withholding of Non-Exempt Responsive Records

       35.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       36.     American Oversight properly requested records within the possession, custody,

and control of Defendant.

       37.     Defendant is subject to FOIA, and the agency must therefore release in response

to a FOIA request any non-exempt records and provide a lawful reason for withholding any

materials.

       38.     Defendant is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to produce non-exempt records responsive to its FOIA requests.

       39.     Defendant is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to segregate exempt information in otherwise non-exempt records

responsive to American Oversight’s FOIA requests.




                                                 9
             Case 1:20-cv-01788 Document 1 Filed 07/01/20 Page 10 of 11




       40.      Defendant’s failure to provide all non-exempt responsive records violates FOIA

and the agency’s regulations.

       41.      Plaintiff American Oversight is therefore entitled to declaratory and injunctive

relief requiring Defendant to promptly produce all non-exempt records responsive to its FOIA

requests and provide indexes justifying the withholding of any responsive records withheld under

claim of exemption.

                                      REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

       (1) Order Defendant to conduct a search or searches reasonably calculated to uncover all

             records responsive to Plaintiff’s FOIA requests;

       (2) Order Defendant to produce, within twenty days of the Court’s order, or by such other

             date as the Court deems appropriate, any and all non-exempt records responsive to

             Plaintiff’s FOIA requests and indexes justifying the withholding of any responsive

             records withheld under claim of exemption;

       (3) Enjoin Defendant from continuing to withhold any and all non-exempt records

             responsive to Plaintiff’s FOIA requests;

       (4) Award Plaintiff the costs of this proceeding, including reasonable attorneys’ fees and

             other litigation costs reasonably incurred in this action, pursuant to 5 U.S.C.

             § 552(a)(4)(E); and

       (5) Grant Plaintiff such other relief as the Court deems just and proper.



Dated: July 1, 2020                                 Respectfully submitted,

                                                     /s/ Emma Lewis
                                                     Emma Lewis



                                                  10
Case 1:20-cv-01788 Document 1 Filed 07/01/20 Page 11 of 11




                             DC Bar No. 144574
                             AMERICAN OVERSIGHT
                             1030 15th Street NW, B255
                             Washington, DC 20005
                             (202) 919-6303
                             emma.lewis@americanoversight.org

                             Counsel for Plaintiff




                           11
